Citation Nr: 1711944	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 17, 2014, and to a rating in excess of 70 percent beginning September 17, 2014.

2.  Entitlement to an extraschedular evaluation for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  For his service, the Veteran was awarded a Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was assigned a 10 percent rating for his PTSD effective October 22, 2008.  

During the pendency of the appeal for an increased rating for PTSD, a May 2011 rating decision granted a 30 percent evaluation effective October 22, 2008.  In a January 2015 rating decision, the Veteran was assigned a 70 percent rating for his PTSD effective September 17, 2014.  As the Veteran did not receive the maximum increase available, the issue remains on appeal and the Board has recharacterized the issue accordingly.  The Veteran did not request a hearing.

In August 2014, the Board remanded the claims for additional development, including affording the Veteran a VA examination to ascertain the impact of his service-connected disabilities, in combination, on his employability.  The development has been completed in compliance with the August 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted during a June 2016 VA examination that he had to quit his job in February 2016 due to fatigue.  Also, he reports symptoms of dyspnea and chest pain while walking.  Further, occupational employment, including total occupational impairment, is implicitly raised by a PTSD increased rating claim as it is contemplated in the scheduler criteria.  See 38 C.F.R. § 4.130.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU for all of his service-connected disabilities as part of his claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
The evidence is sufficient to decide the question of entitlement to higher schedular rating for PTSD, but not for a TDIU.  Although extraschedular consideration under 38 C.F.R. § 3.321 (b) and TDIU are not inextricably intertwined as a matter of law, both issues require a complete picture of the service-connected disabilities and their effects on employability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  If the Board denies either referral for extraschedular consideration or TDIU, the Board should take care to ensure a remand of the other aspect of a claim does not order further development pertinent to the denied issue.  Id. For example, where remand of TDIU is necessary to attempt to obtain potentially favorable material evidence that may also be relevant to the issue of referral for extraschedular consideration, remand of both issues is warranted.  Todd v. McDonald, 27 Vet. App. 79, 90 (2014). 

Accordingly, the issues of entitlement to a TDIU and whether referral for an extraschedular rating for PTSD is warranted, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. Prior to September 17, 2014, the occupational and social impairment from the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity.

2. Beginning September 17, 2014, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but not higher, for PTSD have been met for the period prior to September 17, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

2. Beginning September 17, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a December 2008 letter satisfied the duty to notify with regard to the Veteran's service connection claim for PTSD.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records have been collected.  Additionally, the Veteran's relevant VA treatment records have been collected.  Accordingly, VA has satisfied the duty to assist with regard to the procurement of all relevant outstanding records.

The RO provided the Veteran VA examinations in January 2009 and October 2014.  Taken in combination, the examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the Veteran's disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
 
Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection.  See generally Fenderson v. West, 12 Vet. App. 119   (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See id.

Moreover, to adjudicate a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Below Part III outlines the legal criteria that apply to claims for increased ratings, and in particular to mental health disorders and applies the aforementioned evidentiary principles to the record of this case.  

III. General Rules for Adjudicating Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Additionally, the Board has a duty to consider all claims reasonably raised by the record and to assign the diagnostic code most favorable to the Veteran, and accordingly must consider all relevant diagnostic codes, not just the diagnostic code currently assigned to the Veteran.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 228 (1993).  

A. Rules Governing the Rating of Mental Health Disorders

Prior to September 17, 2014, the Veteran's PTSD was evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the Veteran is seeking a rating higher than the assigned 30 percent rating for the time prior to September 17, 2014, the criteria for a 0 and a 10 percent rating under Diagnostic Code 9411 are not relevant and will not be discussed.

First, a 30 percent evaluation requires occupational and social impairment "with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks"-although generally functioning satisfactorily-with routine behavior, self-care, and maintaining normal conversation, due to such symptoms as: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur either weekly or less often; (5) chronic sleep impairment; and (6) mild memory loss manifested by forgetting details such as names, directions, and recent events.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

Second, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.

Third, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.

The above listed symptoms associated with the 30, 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores.  These scores are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 71-80 indicates transient symptoms, if present at all, and "expectable reactions to psychological stressors (e.g., difficulty concentrating after family arguments); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Finally, the Board notes that in evaluating psychiatric disorders the VA has adopted and employs the nomenclature of the DSM-V in the rating schedule, and prior to August 4, 2014, of the DSM-IV.  See 38 C.F.R. § 4.130 (2016); see also 38 C.F.R. § 4.130 (2014).  As such, the diagnosis of a mental disorder should conform to version of the DSM then in effect; in this case, the DSM-IV.  See 38 C.F.R. § 4.125(a) (2014).  

1. Evidence and analysis for the appeal period prior to September 17, 2014

In June 2008, the Veteran was diagnosed with PTSD by his VA primary care physician who began prescribing the Veteran medication for his anxiety and depression.  The Veteran's care was transferred to another VA primary care physician in August 2008, who also diagnosed him with PTSD.

In August 2008, the Veteran met with a VA social worker and stated that he was always "super alert" and experienced increased hypervigilance.  He felt detached from others and occasionally got drunk to numb the pain.  Also, the Veteran said the marriage to his third wife had been very rocky, but she was forgiving.

In January 2009, the Veteran underwent a VA examination to determine if he had PTSD for VA purposes.  The examiner reviewed the Veteran's military and medical records.   The Veteran reported that he was an Army Ranger that served in Vietnam and team leader that provided reconnaissance for enemy activity, sniper missions, ambush missions, and prisoner snatch missions.  The Veteran shared distressing incidents he experienced in Vietnam.  He reported being employed full-time as a security guard at a local university and that he had not had any disciplinary problems.  He enjoyed his job and denied ever experiencing any reduced time or decreased productivity at his current job due to psychiatric symptoms in the past four years since working there.  The Veteran stated that he spent most of his time alone and liked to build model railroads and look at his fish.  He reported a very close relationship with his three adopted sons and explained that he was socially isolated outside of his family members and noted that he did not spend much time engaging with others at his Veterans of Foreign Wars (VFW) post.  However, the Veteran kept in contact with his fellow Rangers that he served with in Vietnam.  

The January 2009 examiner noted that the Veteran's hygiene and appearance was excellent and appropriate.  Also, he demonstrated excellent concentration and there was no indication of any memory impairment for recent or remote events.  The Veteran was congenial and in a good mood with no impairment of his thought processes or communication.  He reported poor sleep, approximately three to five hours a night, since returning from Vietnam and experienced approximately four nightmares a week about his experiences in Vietnam, especially about his buddies that died in combat.  After several short-term jobs, he worked as a state trooper in Nevada for twenty-two years and noted that he received several written disciplinary actions for insubordination with his superiors and for using excessive force.  The Veteran reported that he worked at a local university as an evening security guard and enjoyed the limited interaction with the public and his peers.  The Veteran had never felt totally safe in public and had generally felt anxiety, but denied experiencing panic attacks.  He denied any suicidal ideation, intent, or plan, but did note that he had periods of time when he had fleeting suicidal thoughts.  He denied ever experiencing any auditory or visual hallucinations.  The VA examiner noted that the Veteran's current insight and judgement appeared to be fair and absent of inappropriate or reckless behavior.  The Veteran reported that he never abused alcohol or illicit drugs.  Also, the VA examiner noted that it appeared the Veteran was over reporting his overall level of distress, which appeared to be a plea for help and a means of gaining attention.  His current GAF score was 75.  The VA examiner found that the Veteran was suffering from mild PTSD and expected a full recovery as long as he continued to engage in medication management.

In May 2009, the Veteran wrote a letter to his representative stating that he had difficulties with concentration, panic attacks, irritability, and suffered from auditory and visual hallucinations.  Medications reduced irritability and helped with falling asleep, but nightmares and restlessness only allowed the Veteran approximately two hours of sleep a night.  The Veteran asserted that he was very social with an outgoing personality prior to the war, but his in-service stressors caused him to be socially isolated.  He had moments of suicidal thoughts and suffered from depression.  The Veteran would recheck the doors to ensure they were locked.  Also, the Veteran stated that his wife expressed concern over his fits of rage.  Further, he believed his work suffered from his PTSD in that he felt anxious and irritated at work.  He only interacted with co-workers when he must and sometimes fell asleep at work, yet he felt the need to be employed as it provided a sense of self-worth.

In July 2009, The Veteran's VA social worker wrote a letter on behalf of the Veteran advocating for an increased rating.  The VA social worker diagnosed the Veteran with chronic PTSD with the following symptoms: loss of interest in most activities, withdrawal, avoiding crowds, increased agitation and aggression, road rage, hypervigilance, flashbacks, frequent nightmares, squeezing his arms until they bruised while dreaming, and insomnia.  The VA social worker noted that since retiring, the Veteran had had passive suicidal thoughts and an increased irritability in his marriage.  

In August 2009, the Veteran met with his VA social worker and reported that he managed his PTSD by working as a security guard because it kept his mind occupied.  Also, the Veteran took his medication and went to his VA social work/therapy meetings.  He reported that he drank 3-4 mixed alcoholic beverages several times a week and occasionally got drunk.  Further, the Veteran suffered from daily intrusive thoughts and nightly nightmares related to combat PTSD.

In October 2009, the Veteran met with a VA social worker and stated that he had been experiencing guilt feelings, feeling distant from people, always super alert, a lack of friends, and that he suffered from disturbing memories of Vietnam and his friends that died in the war.  He stated that he had suicidal thoughts, but no plan.  He had homicidal thoughts, but believed he would never act on his thoughts.  Further, his marriage had been very rocky, yet his wife had been dealing with his triggers.  The VA social worker noted that the Veteran maintained good eye contact, that he was dressed and groomed well, and that he had a supportive wife and children.

In December 2010, the Veteran reported in a VA social work session that he was given the finger while he was driving, which triggered a flashback that caused him to follow the woman and confront her.  The Veteran threw the woman's husband against the car and continued the verbal altercation.  The Veteran came out of his flashback and left before the police arrived.  He said it was the closest he had been to killing someone since being a police officer.  The VA social worker noted that the Veteran's speech was coherent and organized and that his dress and hygiene were good.

In June 2011, the Veteran's wife wrote a letter conveying her frustration that the Veteran was not given a 100 percent rating for PTSD.  She stated that the Veteran would not share his feelings with strangers.  The Veteran's wife shared that the Veteran no longer showed much interest in hobbies he once enjoyed, such as his train hobby.  The Veteran would have fits of rage that caused his wife and sons pain.  For years he denied he had a disability and the Veteran's wife would like the VA to take time to listen and hear what the Veteran is now prepared to share. 

In October 2013, the Veteran's VA treating physician utilized a PTSD disability benefits questionnaire (DBQ) to examine the Veteran.  The DBQ included his current diagnosis, symptoms, occupational and social impairment, clinical findings, PTSD diagnostic criteria, and symptoms.  The VA treating physician found that the Veteran's symptoms were: depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened effect, difficulty understanding complex commands, impaired judgement, difficulty adapting to stressful situations, and the inability to establish and maintain effective relationships.  At this time, the Veteran's current GAF score was 50.  The VA treating physician found the Veteran to have an occupational and social impairment with reduced reliability and productivity.

The Board begins its analysis by first addressing the Veteran and his wife's lay statements regarding his PTSD symptoms.  As a preliminary matter the Board notes that the Veteran is competent to report his mental health symptoms as well as any social difficulties he may incur because his perception of these symptoms are within his ability to observe, and do not require any special type of medical expertise.  Moreover, the Veteran's opinion of his mental health status and familial relationships are inherently subjective and the product of his own internal thoughts and feelings; therefore, they are directly observable to him.  The Board notes that although some concern as to the potential symptom of over reporting has been raised by the record, given the finding of the January 2009 VA examiner that his objective psychological testing was generally consistent with his clinical interview, the Board affords the Veteran the benefit of the doubt and defers to the January 2009 VA examiner.  Additionally, the Board notes that it finds the January 2009 VA examination report to be probative for the same reasons it found that examination report to be adequate.  However, with regard to visual and auditory hallucinations, the Board notes inconsistencies with what the Veteran reported to treatment providers, yet to the extent that he experienced audio and visual hallucinations, it has not been reported to interfere with his family relations, thinking, judgement, or mood.

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects PTSD symptomatology and impairment that more nearly approximates the criteria for a 50 percent disability rating prior to September 17, 2014.  On the other hand, the Board finds that the evidence of record does not support a higher disability rating of 70 percent, prior to September 17, 2014.

In support of the above finding, the Board notes that during the Veteran's January 2009 VA examination, the examiner found that the Veteran's symptoms, which included, among others, anxiety, irritability, chronic sleep impairment, frequent nightmares, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, caused occupational and social impairment.  Further, the Board acknowledges that some of the Veteran's PTSD symptoms, in particular his difficulties with concentration, panic attacks, irritability, depression, sleeping at work, withdrawal, increased agitation and aggression,  hypervigilance, flashbacks, frequent nightmares, squeezing his arms until they bruise while dreaming, insomnia, and increased irritability in his marriage, rise to the level of impairment contemplated by the 50 percent rating level which requires "occupational and social impairment with reduced reliability and productivity."  Id.  Moreover, there is a current lack of interpersonal issues at his security guard job, yet he has a history of interpersonal issues in his previous employment as a state trooper.  Additionally, the Veteran's VA treating physician recorded in the DBQ that his mental diagnoses is best summarized as an occupational and social impairment with reduced reliability and productivity, which is represented in the 50 percent rating level.  The Board notes that the Veteran's PTSD has not, at any point prior to September 17, 2014, been characterized as an occupational and social impairment with deficiencies in most areas by a VA examiner or other medical professional.

Moreover, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 70 percent rating, or other symptoms of similar severity, frequency, and duration.  Though the Veteran reported fleeting thoughts of suicide, it did not rise to the level of suicide ideation as listed in the 70 percent rating criteria.  Further, the Veteran reported fits of rage, yet the example he gave from a December 2010 road rage incident was triggered by the woman giving him the finger, and not an unprovoked period of violence as listed in the 70 percent rating criteria.  Also, the 70 percent rating criteria lists impaired impulse control, such as unprovoked irritability with periods of violence, which has not been met as the Veteran employs overall good impulse control, aside from the previous incident of provoked violence.  Similarly, the Veteran reported that he suffered from visual and auditory hallucinations in a lay statement made in May 2009, yet he denied hallucinations in January 2009 and has not reported them since and the one reported hallucination was not reported to interfere with his family relations, thinking, judgement, or mood as it would need to in order to meet the 70 percent rating.  He has been noted to have good grooming and hygiene during his January 2009 VA examination, October 2009 VA social worker appointment, and December 2010 social worker appointment.  Although he reported difficulty in establishing and maintaining effective work and social relationships during his January 2009 VA examination, he has been noted by VA examiners and the VA social workers to have good concentration, communication skills, and goal-directed and organized thought processes.  Although he has expressed reluctance to venture into public places, he has indicated he is able to conduct his activities of daily living and denied ever experiencing any reduced time or decreased productivity at his current job at a university in a large city, which exhibits his ability to independently function.  Additionally, although the Veteran has described marital problems with his wife during his August 2008 and October 2009 VA social worker appointments, he also described a very close relationship with his wife and sons.  

As for social impairment, the Veteran reported that he is socially isolated outside of his family with the exception of his VFW post, Army Ranger buddies, and his boss and co-workers at his place of employment, which shows his ability, however difficult, to establish and maintain relationships.  The Veteran reported that his PTSD sometimes limits outside events as he does not feel safe in public, so he spends most of his time isolated in his home constructing model railroads and looking at his fish.  The Veteran's wife reported in a June 2011 letter that the Veteran is not comfortable in public and no longer shows much interest in hobbies he once enjoyed, such as his train hobby.  His familial relationships are indicative of social capabilities, yet the Veteran is most often at home away from others.  Further, as discussed above, the symptoms listed at each rating level are examples of symptoms that could cause occupational and social impairment, not an exhaustive list, and the 50 percent rating criteria does contemplate some level of social impairment.  

The Board notes that the lowest GAF score assigned to the Veteran during the period under review was a 50, in October 2013, which indicates serious impairment.  Bowling, 15 Vet. App. at 14-15 (2001).  However, there is sufficient evidence that the Veteran maintains family relations, good thinking, good judgement, and a good mood.

The Board has considered the Veteran and his wife's lay assertions as to the Veteran's symptomatology and the severity of his condition.  Noting the symptoms, such as panic attacks, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships that are contemplated by the 50 percent, rather than 70 percent rating criteria.  Indeed, the record reflects that the Veteran has meaningful familial relationships and has been able to maintain consistent employment as a security guard over the course of years.  

Accordingly, the criteria for the 50 percent rating level most closely approximates the occupational and social impairment that is caused by the Veteran's service-connected PTSD and, as such the Veteran is not entitled to a higher disability rating of 70 percent pursuant to 38 C.F.R. § 4.130 (2016). 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).  Specifically, his symptoms were not of such severity as to cause the Veteran "deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood."  Id.  As such his PTSD does not cause occupational and social impairment resulting in the type of "deficiencies" contemplated by the 70 percent rating level.  

Accordingly, a 50 percent rating, but no higher, prior to September 17, 2014 is granted.

2. Evidence and analysis for the appeal period beginning September 17, 2014

The Board begins its review of the evidence most relevant to the Veteran's claim by first addressing the October 2016 brief submitted by the Veteran's representative.  In that brief the Veteran's representative maintains that the criteria for the 100 percent schedular PTSD rating has been met based on the previous arguments advanced by his representatives.  

As discussed above, the Veteran's PTSD was assessed in an October 2014 VA examination report.  By way of history, the traumatic events that trigger the Veteran's PTSD are: (1) witnessing helicopters bringing the dead bodies of American soldiers his first day in Vietnam; (2) being separated from his team and killing the enemy in close proximity; (3) witnessing two members of his four man team being shot in close proximity and suffering a painful death; (4) being ambushed by the enemy and everyone on his team being injured; (5) suffering an enemy attack in which he was wounded by shrapnel and had to sew his wound.  At this examination the Veteran reported the following symptoms: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks more than once a week; (5) chronic sleep impairment; (6) disturbances of motivation and mood; (7) difficulty in establishing and maintaining effective work and social relationships; (8) inability to establish and maintain effective relationships; (9) impaired impulse control, such as unprovoked irritability with periods of violence; (10) daily nightmares about Vietnam; (11) avoids crowds and public places; (12) guilt; (13) avoids the news and war movies; (14) exaggerated startle response; (15) hypervigilance; (16) reckless or self-destructive behavior.  

Addressing behavioral observations, the October 2014 VA examiner reported the following observations.  The Veteran was cooperative during his interview and gave minimal detail during the discussion of trauma.  The Veteran was dressed casually and appropriately with good hygiene.  The Veteran's speech was within normal limits regarding articulation, rate, tone, volume, and production.  Affect was appropriate to the content of the Veteran's speech.  The Veteran was alert, attentive, and oriented to person, place, time, and situation.  Attention and concentration during the evaluation appeared adequate based on the Veteran's ability to complete questionnaires and respond to interview questions.  The Veteran's memory and intellect abilities were within normal limits and intact during the session. 

Moreover, the examiner noted that the Veteran displayed evidence of coherent reasoning, his thought processes were logical and organized, he exhibited no evidence of delusions, he did not exhibit auditory or visual hallucinations, and he denied experiencing hallucinations or delusions.  

As for social and occupational functioning, the Veteran reported symptoms as follows.  The Veteran stated that he did not have friendships with other people and did not trust people outside of his family.  He also reported that he avoided crowds because they caused anxiety and panic attacks.  The Veteran stated that he kept in touch with the Army Rangers in his company, but avoided reunions.  Regarding occupational functioning, the Veteran stated that he retired after working as a state trooper for twenty-two years in Nevada.  He stated that he had issues, but that his boss was a Vietnam Veteran that protected him from being fired.  The Veteran and his wife reported that there were multiple complaints of excessive force and rude behavior.  The Veteran and his wife moved to Pennsylvania after retiring, where he began working as a security guard.  He intentionally worked the second shift to avoid interacting with people as he was worried about having anger outbursts.  He watched monitors in a small room by himself most nights and reported a good relationship with his boss.  The Veteran reported impairment with his interpersonal relationship with others.

Based on this foregoing history, behavioral observations, and mental status examination, the examiner assessed the Veteran as having occupational and social impairment due to moderate impairment in functioning and moderate to severe social functioning.  Additionally, the examiner noted that objective psychological testing indicated some concerns with the validity of the Veteran's self-reported symptoms.  More specifically, the examiner indicated that the Veteran's scores on such testing was consistent with over-reporting his PTSD symptoms, which prevented clinical interpretation of the results; however, the Veteran's scores had increased since his first PTSD evaluation and may represent the Veteran's attempt to communicate his distress in response to examiners not understanding his symptoms and problems.  

In October 2014, the Veteran attended his first cognitive processing therapy session.  He shared that he felt guilty that he lived and others did not.  Also, he reported combat themed nightmares often.  His hygiene and appearance were good.  He was alert and oriented with good attention and concentration.  He maintained good eye contact.  No delusions or hallucinations were reported or elicited.  Also, he denied suicidal and homicidal ideation.

In January 2015, the Veteran reported in a meeting with a VA psychiatric nurse practitioner that he was getting poor sleep due to nightmares.  He stated that the medication he was prescribed by the VA had been helpful in getting better sleep and that the Veteran had been attending group therapy.  There was no report of auditory or visual hallucinations and no delusions.  Also, the Veteran denied suicidal thoughts.  

In April 2015, the Veteran met with a VA psychiatric nurse practitioner and stated that his mood had been good and denied symptoms of depression or anxiety.  He shared that his sleep had been relatively stable and that he was used to nightmares.  The Veteran stated that the PTSD group therapy he had been attending was helpful.   

In July 2015, the Veteran met with a VA psychiatric nurse practitioner and stated that he had been experiencing some anxiousness since he had heart surgery.  He also reported nightmares nightly since attending a celebration for war veterans.  

In September 2015, the Veteran met with a VA psychiatric nurse practitioner and stated that his mood had been good on the current medications.  Also, his nightmares had subsided, yet his anxiety was heightened as he had to sit in a waiting room with people.  

In the January 2015, April 2015, July 2015, and September 2015 appointments with the VA psychiatric nurse practitioner, the nurse practitioner recorded the Veteran being casually dressed and appropriately groomed.  Also, he was pleasant, alert, cooperative, and easily engaged in conversation.  The Veteran maintained good eye contact, spoke at a normal rate and tone, and maintained a logical thought process.  He denied any current suicidal or homicidal thoughts and did not report visual or auditory hallucinations.           
                     
The Board begins its analysis by first addressing the Veteran's lay statements to the October 2014 VA examiner regarding his PTSD symptoms.  As a preliminary matter the Board notes that the Veteran is competent to report that his mental health symptoms as well as any social difficulties he may incur because his perception of these symptoms are within his ability to observe, and do not require any special type of medical expertise.  Moreover, the Veteran's opinion of his mental health status and familial relationships are inherently subjective and the product of his own internal thoughts and feelings; therefore, they are directly observable to him.  Additionally, the Board finds the Veteran's statements to be credible because much of what the Veteran reports is supported by the report of the October 2014 VA examination and his VA treatment records.

In short, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record reflects PTSD symptomatology and impairment that more nearly approximates the criteria for a 70 percent disability rating, the Veteran's current rating, beginning September 17, 2014.  On the other hand, the Board finds that the evidence of record does not support a higher disability rating of 100 percent, beginning September 17, 2014.

In support of this finding the Board noted that during the Veteran's October 2014  VA examination, the examiner found that the Veteran's symptoms, which included, among others, depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; daily nightmares about Vietnam; avoiding crowds and public places; guilt; avoiding the news and war movies; exaggerated startle response; hypervigilance; and reckless or self-destructive behavior.  The Board notes that the Veteran's PTSD has not, at any point, been characterized as a total occupational and social impairment by a VA examiner or other medical professional.

Moreover, the record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  He has been noted to have good grooming and hygiene during his VA examination and during the January 2015, April 2015, July 2015, and September 2015 appointments with the VA psychiatric nurse practitioner.  He has been noted by the VA examiner, therapist, and VA nurse practitioner to have good concentration, communication skills, and goal-directed and organized thought processes.  The Veteran has denied hallucinations and delusions, and the examiner, VA nurse practitioner, and therapist did not observe such.  Although he has expressed reluctance to venture into public places, he has indicated he is able to conduct his activities of daily living, such as driving to work as a security guard at a university in a large city.  

As for social impairment, the Veteran reported that he is socially isolated outside of his family, yet he engages in social activities.  In July 2015 he attended a celebration for war veterans and he stated in his October 2014 VA examination that he keeps in touch with the Army Rangers in his company, but avoids reunions.  His familial relationships, social interaction with his boss and co-workers, and military/veteran interactions are indicative of social capabilities, yet the Veteran is most often at home away from others.  Further, as discussed above, the symptoms listed at each rating level are examples of symptoms that could cause occupational and social impairment, not an exhaustive list, and the 70 percent rating criteria does contemplate some level of social impairment.  

Accordingly, the criteria for the 70 percent rating level most closely approximates the occupational and social impairment that is caused by the Veteran's service-connected PTSD and, as such the Veteran is not entitled to a higher disability rating of 100 percent pursuant to 38 C.F.R. § 4.130 (2016). 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).  Indeed, the record reflects that the Veteran has meaningful familial relationships and has been able to maintain consistent employment as a security guard over the course of years.  Consequently, the manifestations of the Veteran's service-connected PTSD are not productive of functional impairment comparable to the criteria for a 100 percent schedular rating.

Accordingly, a rating in excess of 70 percent for service-connected PTSD is denied.


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD prior to September 17, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent for service-connected PTSD is denied.


REMAND

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Here, for the appeal period prior to September 17, 2014, the Veteran was 20 percent service-connected for diabetes mellitus, type II and 50 percent service-connected for PTSD (pursuant to the Board's decision this date); his combined rating was 60 percent.  Effective September 17, 2014 the Veteran was 20 percent service-connected for diabetes mellitus, type II and 70 percent service-connected for PTSD; his combined rating was 80 percent.  Effective September 21, 2015 the Veteran was 20 percent service-connected for diabetes mellitus, type II, 70 percent service-connected for PTSD, and 30 percent service-connected for coronary artery disease; his combined rating is 80 percent.  Therefore, for the appeal period from September 17, 2014 onwards, the Veteran meets the basic eligibility criteria for entitlement to a TDIU.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 4.16(a).

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment shall generally be deemed to exist if a veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

Here, the Veteran stated in a June 2016 VA examination for his service-connected heart condition that he had to quit his job due to fatigue and dyspnea with exertion of walking ten yards.  Also, he reported chest pain while walking up to 10-15 steps slowly that resolved after he stopped and rested without intervention.  In February 2016, the most recent VA primary care physician appointment prior to the Veteran's June 2016 statements, the Veteran stated that he retired the previous week, aimed to pursue hobbies, and was planning on exercising regularly.  He denied any chest pain, chest tightness, palpitations, or skipped beats.  Thus, it is unclear if the Veteran quit or retired.  

The Veteran indicated in his October 2014 VA examination for PTSD that he worked as a Metro Police Officer in Las Vegas, Nevada until he was asked to resign after a year because he was "always angry and mean to the public."  He was hired by the Nevada Highway Patrol as a State Trooper for twenty-two years and retired in 2004.  As a trooper, it is clear that he had some occupational impairment because of his PTSD as he received several written disciplinary actions for insubordination with his superiors and for using excessive force.  The Veteran moved to Pennsylvania where he began working as a security guard at a nearby university. 

Additionally, the Veteran's educational history consists of a high school diploma and two years of college as an accounting major.  His vocational history is law enforcement.  A February 2017 VA examiner found that the Veteran's heart condition did not impact his ability to work.  An October 2014 VA examiner found that the Veteran was employable in a setting with minimal interpersonal interaction.  The Veteran's last VA examination for diabetes mellitus, type II occurred in March 2007, in which the Veteran denied that his diabetes interfered with his work as a security guard.  As the March 2007 VA examination for diabetes is over ten years old, the information may not be current.

Accordingly, in light of the medical evidence of record, the Veteran's lay statements, and given his work and educational history, the Board finds that a general medical examination with an assessment of the combined occupational effects of his service-connected disabilities is necessary to adjudicate the Veteran's entitlement to a TDIU.  Although the Board acknowledges that a general medical examination is not required for adjudication of all TDIU claims, where, as here, there are lay statements by the Veteran of the physical impact of his service-connected conditions on his ability to work, insufficient evidence of record as to the Veteran's work-related limitations, and evidence of a college level background in accounting, a general medical examination is necessary to determine the occupational impairment caused by the combined effects of the Veteran's service-connected disabilities.

Further, the question of whether referral for extraschedular consideration of a higher rating for PTSD under 38 C.F.R. § 3.321 (b) is deferred and is remanded as inextricably intertwined with the Veteran's TDIU claim, as it is possible that additional evidence or development may be pertinent to section 3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to his claim for entitlement to a TDIU.

2.  Schedule the Veteran for a VA general medical examination to determine the functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, coronary artery disease, and diabetes mellitus type II).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran level of functioning, particularly with regard to demonstrated capacities for work-like activities.  

The claims file must be made available for the examiner's review, and the examination report should indicate that the claims file was reviewed.  

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


